Citation Nr: 1010190	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-40 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  What evaluation is warranted for right ear hearing loss 
from November 13, 2007?

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted entitlement to 
service connection for right ear hearing loss, and assigned a 
noncompensable evaluation, effective November 13, 2007.  The 
RO also reopened the Veteran's claim of entitlement to 
service connection for left ear hearing loss, but denied the 
claim on the merits.  The claim was certified for appeal by 
the RO in White River Junction, Vermont.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2009 substantive appeal, the appellant 
requested a personal hearing before a member of the Board at 
the White River Junction RO.  A letter sent to the Veteran in 
January 2010 informed him of his hearing scheduled on March 
23, 2010.  The claims file, however, was forwarded to the 
Board before the scheduled hearing date.  Thus, the claim 
must be remanded for the Veteran to receive his Travel Board 
hearing on March 23, 2010.

In order to fully and fairly adjudicate the appellant's 
appeal, this case is REMANDED to the RO for the following 
action:

Provide the Veteran with his scheduled 
Travel Board hearing before a Veterans Law 
Judge at the White River Junction RO on 
March 23, 2010.  If the Veteran's hearing 
is not held because of the RO's premature 
forwarding of the file to the Board, then 
the RO must take appropriate action to 
reschedule him for a new Travel Board 
hearing.  Thereafter, this case should be 
returned to the Board for appropriate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


